Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 2 April, 2021 has been entered.  This Office Action considers new claims 33 to 52.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the regarding claim 1 ‘a light diffusion material’, regarding claim 52 the layer of the color filters is between the light diffusion material and a substrate;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Regarding claim 33, ‘a light diffusion material’ and regarding claim 35 ‘a material other than a transparent material’.
Specification
The amendment filed 2 April, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added Claim 33 recites ‘a light diffusion material’ yet Examiner finds no reference to ‘a light diffusion material’, rather the specification discloses a light diffusion layer, i.e. 80 [0024], and a transparent material layer 82 [0240].  A material has the structure of a composition.  A layer has the structure of height, width and depth.  A material is not a layer.
Applicant is required to cancel the new matter in the reply to this Office Action.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 33 which recites ‘a light diffusion material’, Examiner finds not reference to ‘a light diffusion material’ either in the written specification or the drawings, see [0200-0246].
Regarding claim 36, Examiner finds no discussion of the light diffusion material comprises a material other than a transparent material.
Regarding claim 52, Examiner finds not discussion or illustration wherein the layer of the color filters is between the light diffusion material and a substrate.
Claims 34-52 depend upon claim 33 and are likewise defective.
Examiner notes that Applicant alleges support for amended claims as ‘may be found variously throughout the specification’, see Remarks filed 2 April, 2021.  Yet Examiner finds no objective evidence to support Applicant’s conclusory statement.  Applicant is encouraged to specifically identify support for claim amendments with reference to specific paragraphs of the as filed specification and related drawing markings.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 36-37 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding claim 36 which depends upon claims 35 and 34, Examiner notes that claim 34 requires particles in the light diffusion material, claim 35 requires particles comprise a material other than a transparent material yet claim 36 which depends upon 35 requires the light diffusion material of claim 34 is a transparent material. 
Claim 34 depends upon claim 36 and is likewise defective.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim Interpretation
During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369 (Fed. Cir. 2004).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.  See MPEP 2111.  The presumption that a term is given its ordinary and customary meaning may be rebutted by the applicant by clearly setting forth a different definition of the term in the specification.  In re Morris, 127 F.3d 1048, 1054 (Fed. Cir. 1997).  Limitations may not, however, be imported into the claims from the specification.  
Applicant’s amended claim 33 recites ‘a light diffusion material between a first one of the color filters and a second one of the color filters’ and Examiner notes Applicant’s remarks turn on the interpretation of ‘between’.  Examiner observes that the specification does not provide a definition of between.  Turning to extrinsic evidence, Examiner notes that definition of ‘between’ includes inter alia 1) in common to, in the time space or interval that separates, 3) an intermediate relation to, 4) from one to another, 5) serving connect or unit in a relationship, see definition of between downloaded from URL< https://www.merriam-webster.com/dictionary/between> on 6 April, 2021.  Turning to Applicant’s Figure 1, Examiner annotates the diffusion layer that is between the color filters.  Examiner notes 
    PNG
    media_image1.png
    584
    707
    media_image1.png
    Greyscale
that this location is common to space or interval that separates the color filters, has an intermediate relation to the color filters, spaces the distance from one color filter to 
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0171372 (Iwata). 

    PNG
    media_image2.png
    591
    839
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    591
    701
    media_image3.png
    Greyscale
Regarding claim 33, Iwata discloses at annotated Figure 4 a display device comprising: a layer of color filters, 34 [0142-143]; and a light diffusion material, 37 [0136], between a first one of the color filters, as annotated, and a second one of the color filters, as annotated and shown.
Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2004/0125285 (Arai). 
Regarding claim 33 Arai discloses at annotated Figure 7,  a light diffusion material, 11a [0154], between a first one of the color filters, as annotated, and a second one of the color filters, as annotated and shown.
Regarding claim 34 which depends upon claim 33, Arai discloses particles are in the light diffusion material at [0154].
Regarding claim 35 which depends upon claim 34, Arai suggests each of the particles comprises a material other than a transparent material, i.e. the film is transparent containing particles which would be of a material other than the transparent film.  Alternatively, Examiner takes official notice that diffusion layers comprising particles that comprise a material other than the transparent material are well known in the art. c.f. U.S. 2014/0191216 (Matsumoto) at [0029-31], U.S. 2007/0103056 (Cok) at [0060].

    PNG
    media_image4.png
    557
    602
    media_image4.png
    Greyscale
Claims 33-40 and 46-51 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0152637 (Fujita). 
Regarding claim 33 Fujita discloses at annotated Figure 3, a display device 30 [0183],  comprising: a layer of color filters, 8R/8G/8B  [0184]; and a light diffusion material, 31 [0184], 
Regarding claim 34 which depends upon claim 33, Fujita discloses particles are in the light diffusion material at [0195].
Regarding claim 35 which depends upon claim 34, Fujita teaches each of the particles comprises a material other than a transparent material, i.e. polystyrene [0196] in a thermosetting resin [0211]. 
Regarding claim 36 which depends upon claim 35, Fujita discloses the light diffusion material comprises a transparent material, e.g. thermosetting resin [0211].
Regarding claim 37 which depends upon claim 36, Fujita discloses the transparent material comprises a resin at [0211].
Regarding claim 38 which depends upon claim 34, Fujita suggests the transparent material fills spaces between the particles.
Regarding claim 39 which depends upon claim 34, Examiner takes official notes that silica is well known in the art as a material for scattering particles and accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 29 wherein the particles comprise silica because doing so is merely the substitution of art recognized equivalents, see MPEP 2144.
Regarding claim 40 which depends upon claim 34, Fujita teaches some of the particles are between the first one of the color filters and the second one of the color filters, as shown in Figure 3.
claim 46 which depends upon claim 34, Fujita teaches SI / SO < 1 is satisfied, where “SO” is an effective area of light emitting elements, 10, “SI” is a total area of orthographic images of the particles in the light diffusion material where 7 is the black matrix [0184].
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 34 SI / SO < 0.9 is satisfied, where “SO” is an effective area of light emitting elements, 10, “SI” is a total area of orthographic images of the particles in the light diffusion material because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 47 which depends upon claim 46, Fujita teaches the light diffusion material is between the light emitting elements and the layer of the color filters.
Regarding claim 48 which depends upon claim 47, Fujita teaches each of the light emitting elements comprise a light emitting layer, 14 [0185], between a first electrode, 12 [0185], and a second electrode, 16 [0185].
Regarding claim 49 which depends upon claim 33, Fujita teaches a light shield, 7 [0184], between the first one of the color filters and the second one of the color filters.
Regarding claim 50 which depends upon claim 49, Fujita teaches the light shield is between the substrate and the light diffusion material.
Regarding claim 51 which depends upon claim 49, Fujita teaches the light diffusion material touches the light shield.
Claims 33-40, 43-52 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2007/0103056 (Cok).
    PNG
    media_image5.png
    383
    840
    media_image5.png
    Greyscale

Regarding claim 33, Cok discloses at annotated Figure 6 a display device comprising: a layer of color filters, 24R/24G/24B; and a light diffusion material, 18 [0060], between a first one of the color filters, as annotated, and a second one of the color filters, as annotated and shown.
Regarding claim 34 which depends upon claim 33, Cok teaches particles are in the light diffusion material at [0060].
Regarding claim 35 which depends upon claim 34, Cok teaches at [0060] each of the particles comprises a material other than a transparent material, i.e. silica.
Regarding claim 36 which depends upon claim 35, Cok teaches the light diffusion material comprises a transparent material at [0060], i.e. PET.
claim 37 which depends upon claim 36, Cok teaches the transparent material comprises a resin at [0051].
Regarding claim 38 which depends upon claim 34, Cok teaches transparent material fills spaces between the particles at [0051].
Regarding claim 39 which depends upon claim 34, Cok teaches particles comprise silica at [0051].
Regarding claim 40 which depends upon claim 34, Cok teaches of the particles are between the first one of the color filters and the second one of the color filters.
Regarding claim 43 which depends upon claim 34, Cok teaches of the particles is spherical at Figure 6 and [0051].
Regarding claim 44 which depends upon claim 34, Cok teaches the particle diameter is at least 100 nm at [0052] meaning the particles have a diameter greater than 100 nm.
Accordingly, it would have been obvious to a person or ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 34 wherein a diameter of each of the particles is 1/10 or more of a wavelength of light emitted from the light emitting layer because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 45 which depends upon claim 34, Cock teaches 1< t/R <2 is satisfied, where “t” is a thickness of the light diffusion material, “R” is a diameter of each of the particles at Figure 6.
claim 46 which depends upon claim 34, Cock teaches SI / SO < 0.9 is satisfied, where “SO” is an effective area of light emitting elements, “SI” is a total area of orthographic images of the particles in the light diffusion material.
Accordingly it would have been obvious to a person or ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 34 wherein SI / SO < 0.9 is satisfied, where “SO” is an effective area of light emitting elements, “SI” is a total area of orthographic images of the particles in the light diffusion material because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 47 which depends upon claim 46, Cok teaches the light diffusion material is between the light emitting elements, 40, and the layer of the color filters.
Regarding claim 48 which depends upon claim 47, Cok teaches each of the light emitting elements comprise a light emitting layer, 14 [0053], between a first electrode, 12 [0053] and a second electrode, 16 [0053].
Regarding claim 49 which depends upon claim 33, Cok teaches a light shield, 38, between the first one of the color filters and the second one of the color filters at [0046].
Regarding claim 50 which depends upon claim 49, Cok teaches an alternative embodiment where the diffusion layer is place above the color filters at [0042] and doing so results the light shield, 30, is between the substrate, 10, and the light diffusion material, 18.
claim 51 which depends upon claim 49, Cok teaches an alternative embodiment where the diffusion layer is place above the color filters at [0042] and doing so results in the light diffusion material, 18, touches the light shield, 38.
Regarding claim 52 which depends upon claim 33, Cok teaches an alternative embodiment where the diffusion layer is place above the color filters at [0042].
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 33 wherein the layer of the color filters is between the light diffusion material and a substrate because Cok teaches this is a suitable modification to the light diffusion material.
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Cok or in the alternative of Cok and U.S. 2013/0328943 (Bita).
Regarding claim 41 which depends upon claim 34, Cok teaches light diffusion material comprises a flat portion, with the particles protruding from the flat portion, e.g. the material is only the particles see Cok at [0052].

    PNG
    media_image6.png
    222
    672
    media_image6.png
    Greyscale
It is determined Cock does not teach a light diffusion material comprises a flat portion, with the particles protruding from the flat portion, Examiner notes that at Figure 9 Bita teaches a light diffusion material, 902/906 [0078], comprises a flat portion, as shown, with the particles, 906, protruding from the flat portion, as shown.
Take as a whole, the prior art is directed to KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Cok and Bita.
Regarding claim 42 which depends upon claim 34, Cok does not teach each of the particles is hemispherical.
Bita teaches at Figure 15C, hemispherical diffusion particles.  At [0116], Bita teaches the disclosed diffusion layers are useful for use in OLED devices.
Accordingly it would have been obvious to a person or ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 34 wherein each of the particles is hemispherical because Bita teaches the diffusion particles may be hemispherical and because duplication of parts has no patentable significance unless and new or unexpected result is produced.  See MPEP 2144.
Response to Arguments
In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner 
Applicant’s arguments with respect to claim the previous examined claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893